OPINION — AG -** BOARD OF REGENTS FOR JUNIOR COLLEGES — ALLOWING USE OF FACILITIES — BINGO ** THE GOVERNING BOARD OF REGENTS OF A JUNIOR COLLEGE, WHICH IS A MEMBER INSTITUTION OF THE OKLAHOMA SYSTEM OF HIGHER EDUCATION, IS NOT PROHIBITED FROM EXERCISING ITS DISCRETION TO ALLOW A DULY LICENSED ORGANIZATION TO USE FACILITIES OWNED BY SUCH INSTITUTION FOR THE PURPOSE OF CONDUCTING LAWFUL BINGO GAMES, SO LONG AS A REASONABLE CONSIDERATION IS PAID FOR USE TO THE INSTITUTION, AS REQUIRED BY ARTICLE X, SECTION15 OKLAHOMA CONSTITUTION, AND SUCH IS NOT DISRUPTIVE OF THE USUAL AND ORDINARY FUNCTIONS OF THE INSTITUTION AS AN EDUCATIONAL INSTITUTION, AND SO LONG AS THIS DISCRETION OF THE GOVERNING BOARD IS EXERCISED IN A REASONABLE, RATIONAL AND NON DISCRIMINATORY MANNER. CITE: 70 O.S. 1976 Supp., 4423 [70-4423], 70 O.S. 1971 3305 [70-3305], 70 O.S. 1971 3412 [70-3412] (USE OF UNIVERSITY FACILITIES, RENT OF UNIVERSITY FACILITIES) (GERALD E. WEIS)